Order entered October 26, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00693-CR

                            JACOBO RAFAEL REYES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065987

                                            ORDER
       The Court has before it appellant’s pro se notice of appeal, filed on June 15, 2016. The

record reflects appellant was charged with possession of one gram or more but less than four

grams of cocaine. On June 6, 2016, appellant pleaded guilty and was sentenced to five years in

prison, probated for five years, and a $1500 fine.        The record contains the trial court’s

certification which states this is a plea-bargain case but matters were raised by written motion

filed and ruled on before trial and appellant has the right to appeal. See TEX. R. APP. P. 25.2(a),

(d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). The clerk’s record, filed October

3, 2016, does not contain an order appointing appellate counsel for appellant. The court reporter

filed a letter dated October 3, 2016 in which she states appellant has not informed her of what

hearings he wants in the reporter’s record and has not contacted her to make arrangements to pay
for the record. Accordingly, to assist the Court in determining how to proceed, we ORDER the

following:

                The trial court shall determine whether appellant desires to be represented by
                 counsel and, if so, whether appellant is indigent and entitled to court-appointed
                 counsel. If the trial court determines appellant does wish to have counsel and is
                 indigent, we ORDER the trial court to appoint counsel to represent appellant. If
                 appellant is not indigent, the trial court shall determine the name, State Bar
                 number, and contact information for retained counsel. If appellant does not desire
                 to be represented by counsel, we ORDER the trial court to do the following:

                The trial court shall advise appellant of the dangers and disadvantages of self-
                 representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
                 1987). The trial court shall further advise appellant that he does not have the right
                 to hybrid representation.

                If the trial court determines appellant’s waiver of counsel is knowing and
                 voluntary, it shall provide appellant with a statement in substantially the form
                 provided in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX.
                 CODE CRIM. PROC. ANN. art. 1.051(g).

       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is

knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver

in substantially the form provided by article 1.051(g).

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

                                                       /s/     ADA BROWN
                                                               JUSTICE